 

Exhibit 10(h)

 

PURCHASE AGREEMENT

($20,000,000 Trust Preferred Securities)

 

THIS PURCHASE AGREEMENT, dated as of March 31, 2003, is entered into among
Hudson United Bancorp, a New Jersey corporation (the “Company”), Hudson United
Capital Trust I, a Delaware statutory trust (the “Trust,” and together with the
Company, the “Sellers”), and Trapeza CDO II, LLC (including any assignee, the
“Purchaser”).

 

WITNESSETH:

 

WHEREAS, the Sellers propose to issue and sell 20,000 Preferred Securities of
the Trust, having a stated liquidation amount of $1,000 per security, bearing a
fixed rate per annum equal to 6.85% through the interest payment date in March,
2008, and a variable rate per annum, reset semi-annually, equal to LIBOR plus
3.30% thereafter (the “Preferred Securities”);

 

WHEREAS, the Preferred Securities will be guaranteed by the Company (the
“Guarantee”) pursuant to the Guarantee Agreement (the “Guarantee Agreement”),
dated as of the Closing Date (defined below), and executed and delivered by the
Company and The Bank of New York, a New York banking corporation, as trustee (in
such capacity, the “Guarantee Trustee”), for the benefit of the holders from
time to time of the Preferred Securities;

 

WHEREAS, the entire proceeds from the sale of the Preferred Securities will be
combined with the entire proceeds from the sale by the Trust to the Company of
its common securities (the “Common Securities”), and will be used by the Trust
to purchase $20,000,000 in principal amount of the unsecured junior subordinated
deferrable interest notes of the Company (the “Junior Subordinated Notes”);

 

WHEREAS, the Preferred Securities and the Common Securities for the Trust will
be issued pursuant to the Amended and Restated Trust Agreement (the “Trust
Agreement”), dated as of the Closing Date, among the Company, as depositor, The
Bank of New York, a New York banking corporation, as property trustee (in such
capacity, the “Property Trustee”), The Bank of New York (Delaware), a Delaware
banking corporation, as Delaware trustee (in such capacity, the “Delaware
Trustee”), the Administrative Trustees named therein (in such capacities, the
“Administrative Trustees”) and the holders from time to time of undivided
beneficial interests in the assets of the Trust; and

 

WHEREAS, the Junior Subordinated Notes will be issued pursuant to a Junior
Subordinated Indenture, dated as of the Closing Date (the “Indenture”), between
the Company and The Bank of New York, a New York banking corporation, as
indenture trustee (in such capacity, the “Indenture Trustee”).

 

NOW, THEREFORE, in consideration of the mutual agreements and subject to the
terms and conditions herein set forth, the parties hereto agree as follows:



--------------------------------------------------------------------------------

 

1.    Definitions.    The Preferred Securities, the Common Securities and the
Junior Subordinated Notes are collectively referred to herein as the
“Securities.” This Purchase Agreement, the Indenture, the Trust Agreement, the
Guarantee and the Securities are collectively referred to herein as the
“Operative Documents.” All other capitalized terms used but not defined in this
Purchase Agreement shall have the meanings ascribed thereto in the Indenture.

 

2.    Purchase and Sale of the Preferred Securities.

 

(a)  The Sellers agree to sell to the Purchaser, and the Purchaser agrees to
purchase from the Sellers the Preferred Securities for an amount (the “Purchase
Price”) equal to $20,000,000 less the 3.0% Discount (the “Discount”). In view of
the fact that the proceeds of the sale of the Preferred Securities and the
Common Securities will be used to purchase the Junior Subordinated Notes of the
Company, the Discount will be netted from the payment made by the Purchaser to
the Trust for the sale of the Preferred Securities and will be netted by the
Trust from the amount paid to the Company for the sale of the Junior
Subordinated Notes. The Purchaser shall be responsible for the following
expenses: (i) rating agency costs and expenses and (ii) any fee payable to the
Company’s introducing agent; provided, that such introducing agent has an
agreement with the Purchaser, but excluding the fees and expenses set forth in
Section 7 hereof. The Sellers shall use the Purchase Price, together with the
proceeds from the sale of the Common Securities, to purchase the Junior
Subordinated Notes.

 

(b)  Delivery or transfer of, and payment for, the Preferred Securities shall be
made at 10:00 A.M. Chicago time (11:00 A.M. New York time), on March 31, 2003,
or such later date (not later than May 1, 2003) as the parties may designate
(such date and time of delivery and payment for the Preferred Securities being
herein called the “Closing Date”). The Preferred Securities shall be transferred
and delivered to the Purchaser against the payment of the Purchase Price to the
Sellers made by wire transfer in immediately available funds on the Closing Date
to a U.S. account designated in writing by the Company at least two business
days prior to the Closing Date.

 

(c)  Delivery of the Preferred Securities shall be made at such location, and in
such names and denominations, as the Purchaser shall designate at least two
business days in advance of the Closing Date. The Company and the Trust agree to
have the Preferred Securities available for inspection and checking by the
Purchaser in New York, New York, not later than 1:00 P.M., Chicago time (2:00
P.M. New York time), on the business day prior to the Closing Date. The closing
for the purchase and sale of the Preferred Securities shall occur at the offices
of Thacher Proffitt & Wood, 11 West 42nd Street, New York, New York 10036, or
such other place as the parties hereto shall agree.

 

3.    Conditions.    The obligations of the parties under this Purchase
Agreement are subject to the following conditions:

 

(a)  the representations and warranties contained herein shall be accurate as of
the date of delivery of the Preferred Securities.

 

(b)  [Reserved.]

 

2



--------------------------------------------------------------------------------

 

(c)  (i) Thacher Proffitt & Wood, special counsel for the Purchaser, shall have
delivered an opinion, dated the Closing Date, addressed to the Purchaser (and
such other affiliates of the Purchaser as the Purchaser shall designate), in
substantially the form set out in Annex A-1 hereto and (ii) the Company shall
have furnished to the Purchaser the opinion of the Company’s General Counsel or,
if the Company does not have a General Counsel, a certificate signed by the
Company’s Chief Executive Officer, President or an Executive Vice President and
its Chief Financial Officer, Treasurer or Assistant Treasurer, dated the Closing
Date, addressed to the Purchaser (and such other affiliates of the Purchaser as
the Purchaser shall designate), in substantially the form set out in Annex A-II
hereto.

 

(d)  The Purchaser shall have been furnished the opinion of Thacher Proffitt &
Wood, special tax counsel for the Purchaser, dated the Closing Date, addressed
to the Purchaser (and such other affiliates of the Purchaser as the Purchaser
shall designate), in substantially the form set out in Annex B hereto.

 

(e)  The Purchaser shall have received the opinion of Richards, Layton & Finger,
P.A., special Delaware counsel for the Purchaser, dated the Closing Date,
addressed to the Purchaser (and such other affiliates of the Purchaser as the
Purchaser shall designate)and the Company, in substantially the form set out in
Annex C hereto.

 

(f)  The Purchaser shall have received the opinion of White & Case, special
counsel for the Guarantee Trustee, the Property Trustee, the Indenture Trustee
and the Delaware Trustee, dated the Closing Date, addressed to the Purchaser
(and such other affiliates of the Purchaser as the Purchaser shall designate),
in substantially the form set out in Annex D hereto.

 

(g)  The Purchaser shall have received the opinion of Richards, Layton & Finger,
P.A., special Delaware counsel for the Purchaser, dated the Closing Date,
addressed to the Purchaser (and such other affiliates of the Purchaser as the
Purchaser shall designate), in substantially the form set out in Annex E hereto.

 

(h)  The Company shall have furnished to the Purchaser a certificate of the
Company, signed by the Chief Executive Officer, President or an Executive Vice
President and by the Chief Financial Officer, Treasurer or Assistant Treasurer
of the Company, and the Trust shall have furnished to the Purchaser a
certificate of the Trust, signed by an Administrative Trustee of the Trust, in
each case dated the Closing Date, and, in the case of the Company, as to (i) and
(ii) below and, in the case of the Trust, as to (i) below.

 

(i)  the representations and warranties in this Purchase Agreement are true and
correct on and as of the Closing Date with the same effect as if made on the
Closing Date, and the Company and the Trust have complied with all the
agreements and satisfied all the conditions on either of their part to be
performed or satisfied at or prior to the Closing Date; and

 

(ii)  since the date of the Interim Financial Statements (as defined below),
there has been no material adverse change in the condition (financial or other),
earnings, business or assets of the Company and its subsidiaries, whether or not
arising from transactions occurring in the ordinary course of business.

 

3



--------------------------------------------------------------------------------

 

(i)  Subsequent to the execution of this Purchase Agreement, there shall not
have been any change, or any development involving a prospective change, in or
affecting the condition (financial or other), earnings, business or assets of
the Company and its subsidiaries, whether or not occurring in the ordinary
course of business, the effect of which is, in the Purchaser’s judgment, so
material and adverse as to make it impractical or inadvisable to proceed with
the purchase of the Preferred Securities.

 

(j)  Prior to the Closing Date, the Company and the Trust shall have furnished
to the Purchaser and its counsel such further information, certificates and
documents as the Purchaser or its counsel may reasonably request.

 

If any of the conditions specified in this Section 3 shall not have been
fulfilled when and as provided in this Purchase Agreement, or if any of the
opinions, certificates and documents mentioned above or elsewhere in this
Purchase Agreement shall not be reasonably satisfactory in form and substance to
the Purchaser or its counsel, this Purchase Agreement and all the Purchaser’s
obligations hereunder may be canceled at, or at any time prior to, the Closing
Date by the Purchaser. Notice of such cancellation shall be given to the Company
and the Trust in writing or by telephone or facsimile confirmed in writing.

 

Each certificate signed by any trustee of the Trust or any officer of the
Company and delivered to the Purchaser or the Purchaser’s counsel in connection
with the Operative Documents and the transactions contemplated hereby and
thereby shall be deemed to be a representation and warranty of the Trust and/or
the Company, as the case may be, and not by such trustee or officer in any
individual capacity.

 

4.    Representations and Warranties of the Company and the Trust.    The
Company and the Trust jointly and severally represent and warrant to, and agree
with the Purchaser, as follows:

 

(a)  Neither the Company nor the Trust, nor any of their “Affiliates” (as
defined in Rule 501(b) of Regulation D under the Securities Act (as defined
below) (“Regulation D”)), nor any person acting on its or their behalf, has,
directly or indirectly, made offers or sales of any security, or solicited
offers to buy any security, under circumstances that would require the
registration of any of the Securities under the Securities Act of 1933, as
amended (the “Securities Act”).

 

(b)  Neither the Company nor the Trust, nor any of their Affiliates, nor any
person acting on its or their behalf, has engaged in any form of general
solicitation or general advertising (within the meaning of Regulation D) in
connection with any offer or sale of any of the Securities.

 

(c)  The Securities (i) are not and have not been listed on a national
securities exchange registered under section 6 of the Securities Exchange Act of
1934, as amended (the “Exchange Act”), or quoted on a U.S. automated
inter-dealer quotation system and (ii) are not of an open-end investment
company, unit investment trust or face-amount certificate company that

 

4



--------------------------------------------------------------------------------

 

are, or are required to be, registered under section 8 of the Investment Company
Act of 1940, as amended (the “Investment Company Act”), and the Securities
otherwise satisfy the eligibility requirements of Rule 144A(d)(3) promulgated
pursuant to the Securities Act (“Rule 144A(d)(3)”).

 

(d)  Neither the Company nor the Trust, nor any of their Affiliates, nor any
person acting on its or their behalf, has engaged, or will engage, in any
“directed selling efforts” within the meaning of Regulation S under the
Securities Act with respect to the Securities.

 

(e)  Neither the Company nor the Trust is, and, immediately following
consummation of the transactions contemplated hereby and the application of the
net proceeds therefrom, will not be, an “investment company” or an entity
“controlled” by an “investment company,” in each case within the meaning of
section 3(a) of the Investment Company Act.

 

(f)  Neither the Company nor the Trust has paid or agreed to pay to any person
any compensation for soliciting another to purchase any of the Securities,
except for the Discount and/or any fee payable to the Company’s introducing
agent, provided, that such introducing agent has an agreement with the
Purchaser.

 

(g)  The Trust has been duly created and is validly existing in good standing as
a statutory trust under the Delaware Statutory Trust Act, 12 Del. C. §3801, et
seq. (the “Statutory Trust Act”) with all requisite power and authority to own
property and to conduct the business it transacts and proposes to transact and
to enter into and perform its obligations under the Operative Documents to which
it is a party. The Trust is duly qualified to transact business as a foreign
entity and is in good standing in each jurisdiction in which such qualification
is necessary, except where the failure to so qualify or be in good standing
would not have a material adverse effect on the condition (financial or
otherwise), earnings, business or assets of the Trust, whether or not occurring
in the ordinary course of business. The Trust is not a party to or otherwise
bound by any agreement other than the Operative Documents. The Trust is and will
be, under current law, classified for federal income tax purposes as a grantor
trust and not as an association or publicly traded partnership taxable as a
corporation.

 

(h)  The Trust Agreement has been duly authorized by the Company and, on the
Closing Date specified in Section 2(b), will have been duly executed and
delivered by the Company and the Administrative Trustees of the Trust, and,
assuming due authorization, execution and delivery by the Property Trustee and
the Delaware Trustee, will be a legal, valid and binding obligation of the
Company and the Administrative Trustees, enforceable against them in accordance
with its terms, subject to applicable bankruptcy, insolvency and similar laws
affecting creditors’ rights generally and to general principles of equity. Each
of the Administrative Trustees of the Trust is an employee of the Company or one
of its subsidiary banks and has been duly authorized by the Company to execute
and deliver the Trust Agreement.

 

(i)  Each of the Guarantee and the Indenture has been duly authorized by the
Company and, on the Closing Date, will have been duly executed and delivered by
the Company, and, assuming due authorization, execution and delivery by the
Guarantee Trustee, in the case of the Guarantee, and by the Indenture Trustee,
in the case of the Indenture, will be a legal, valid

 

5



--------------------------------------------------------------------------------

 

and binding obligation of the Company enforceable against it in accordance with
its terms, subject to applicable bankruptcy, insolvency and similar laws
affecting creditors’ rights generally and to general principles of equity.

 

(j)  The Preferred Securities and the Common Securities have been duly
authorized by the Trust and, when issued and delivered against payment therefor
on the Closing Date in accordance with this Purchase Agreement, in the case of
the Preferred Securities, and in accordance with the Common Securities
Subscription Agreement between the Company and the Trust, dated as of the
Closing Date, in the case of the Common Securities, will be validly issued,
fully paid and non-assessable and will represent undivided beneficial interests
in the assets of the Trust entitled to the benefits of the Trust Agreement,
enforceable against the Trust in accordance with their terms, subject to
applicable bankruptcy, insolvency and similar laws affecting creditors’ rights
generally and to general principles of equity. The issuance of the Securities is
not subject to any preemptive or other similar rights. On the Closing Date, all
of the issued and outstanding Common Securities will be directly owned by the
Company free and clear of any pledge, security interest, claim, lien or other
encumbrance (each, a “Lien”).

 

(k)  The Junior Subordinated Notes have been duly authorized by the Company and,
on the Closing Date, will have been duly executed and delivered to the Indenture
Trustee for authentication in accordance with the Indenture and, when
authenticated in the manner provided for in the Indenture and delivered to the
Trust against payment therefor in accordance with the Junior Subordinated Note
Subscription Agreement between the Company and the Trust, dated as of the
Closing Date, will constitute legal, valid and binding obligations of the
Company entitled to the benefits of the Indenture, enforceable against the
Company in accordance with their terms, subject to applicable bankruptcy,
insolvency and similar laws affecting creditors’ rights generally and to general
principles of equity.

 

(l)  This Purchase Agreement has been duly authorized, executed and delivered by
the Company and the Trust.

 

(m)  Neither the issue and sale of the Common Securities, the Preferred
Securities or the Junior Subordinated Notes, nor the purchase of the Junior
Subordinated Notes by the Trust, nor the execution and delivery of and
compliance with the Operative Documents by the Company or the Trust, nor the
consummation of the transactions contemplated herein or therein, (i) will
conflict with or constitute a violation or breach of the Trust Agreement or the
charter or bylaws of the Company or any subsidiary of the Company or any
applicable law, statute, rule, regulation, judgment, order, writ or decree of
any government, governmental authority, agency or instrumentality or court,
domestic or foreign, having jurisdiction over the Trust or the Company or any of
its subsidiaries or their respective properties or assets (collectively,
“Governmental Entities”), (ii) will conflict with or constitute a violation or
breach of, or a default or Repayment Event (as defined below) under, or result
in the creation or imposition of any Lien upon any property or assets of the
Trust, the Company or any of the Company’s subsidiaries pursuant to, any
contract, indenture, mortgage, loan agreement, note, lease or other agreement or
instrument to which (A) the Trust, the Company or any of its subsidiaries is a
party or by which it or any of them may be bound, or (B) to which any of the
property or assets of any of them is subject, or any judgment, order or decree
of any court,

 

6



--------------------------------------------------------------------------------

 

governmental authority or arbitrator, except, in the case of this clause (ii),
for such conflicts, breaches, violations, defaults, Repayment Events (as defined
below) or Liens which (X) would not, singly or in the aggregate, adversely
affect the consummation of the transactions contemplated by the Operative
Documents and (Y) would not, singly or in the aggregate, have a material adverse
effect on the condition (financial or otherwise), earnings, business,
liabilities and assets (taken as a whole) or business prospects of the Company
and its subsidiaries taken as a whole, whether or not occurring in the ordinary
course of business (a “Material Adverse Effect”) or (iii) require the consent,
approval, authorization or order of any court or Governmental Entity. As used
herein, a “Repayment Event” means any event or condition which gives the holder
of any note, debenture or other evidence of indebtedness (or any person acting
on such holder’s behalf) the right to require the repurchase, redemption or
repayment of all or a portion of such indebtedness by the Trust or the Company
or any of its subsidiaries prior to its scheduled maturity.

 

(n)  The Company has been duly incorporated and is validly existing as a
corporation in good standing under the laws of New Jersey, with all requisite
corporate power and authority to own, lease and operate its properties and
conduct the business it transacts and proposes to transact, and is duly
qualified to transact business and is in good standing as a foreign corporation
in each jurisdiction where the nature of its activities requires such
qualification, except where the failure of the Company to be so qualified would
not, singly or in the aggregate, have a Material Adverse Effect.

 

(o)  The Company has no subsidiaries that are material to its business,
financial condition or earnings other than those subsidiaries listed in Schedule
1 attached hereto (the “Significant Subsidiaries”). Each Significant Subsidiary
has been duly incorporated and is validly existing as a corporation in good
standing under the laws of the jurisdiction in which it is chartered or
organized, with all requisite corporate power and authority to own, lease and
operate its properties and conduct the business it transacts and proposes to
transact. Each Significant Subsidiary is duly qualified to transact business and
is in good standing as a foreign corporation in each jurisdiction where the
nature of its activities requires such qualification, except where the failure
to be so qualified would not, singly or in the aggregate, have a Material
Adverse Effect.

 

(p)  Each of the Trust, the Company and each of the Company’s subsidiaries hold
all necessary approvals, authorizations, orders, licenses, certificates and
permits (collectively, “Government Licenses”) of and from Governmental Entities
necessary to conduct their respective businesses as now being conducted, and
neither the Trust, the Company nor any of the Company’s subsidiaries has
received any notice of proceedings relating to the revocation or modification of
any such Government License, except where the failure to be so licensed or
approved or the receipt of an unfavorable decision, ruling or finding, would
not, singly or in the aggregate, have a Material Adverse Effect; all of the
Governmental Licenses are valid and in full force and effect, except where the
invalidity or the failure of such Governmental Licenses to be in full force and
effect, would not, singly or in the aggregate, have a Material Adverse Effect;
and the Company and its subsidiaries are in compliance with all applicable laws,
rules, regulations, judgments, orders, decrees and consents, except where the
failure to be in compliance would not, singly or in the aggregate, have a
Material Adverse Effect.

 

7



--------------------------------------------------------------------------------

 

(q)  All of the issued and outstanding shares of capital stock of the Company
and each of its subsidiaries are validly issued, fully paid and non-assessable;
all of the issued and outstanding capital stock of each subsidiary of the
Company is owned by the Company, directly or through subsidiaries, free and
clear of any Lien, claim or equitable right; and none of the issued and
outstanding capital stock of the Company or any subsidiary was issued in
violation of any preemptive or similar rights arising by operation of law, under
the charter or by-laws of such entity or under any agreement to which the
Company or any of its subsidiaries is a party.

 

(r)  Neither the Company nor any of its subsidiaries is (i) in violation of its
respective charter or by-laws or similar organizational documents or (ii) in
default in the performance or observance of any obligation, agreement, covenant
or condition contained in any contract, indenture, mortgage, loan agreement,
note, lease or other agreement or instrument to which the Company or any such
subsidiary is a party or by which it or any of them may be bound or to which any
of the property or assets of any of them is subject, except, in the case of
clause (ii), where such violation or default would not, singly or in the
aggregate, have a Material Adverse Effect.

 

(s)  There is no action, suit or proceeding before or by any Governmental
Entity, arbitrator or court, domestic or foreign, now pending or, to the
knowledge of the Company or the Trust after due inquiry, threatened against or
affecting the Trust or the Company or any of the Company’s subsidiaries, except
for such actions, suits or proceedings that, if adversely determined, would not,
singly or in the aggregate, adversely affect the consummation of the
transactions contemplated by the Operative Documents or have a Material Adverse
Effect; and the aggregate of all pending legal or governmental proceedings to
which the Trust or the Company or any of its subsidiaries is a party or of which
any of their respective properties or assets is subject, including ordinary
routine litigation incidental to the business, are not expected to result in a
Material Adverse Effect.

 

(t)  The accountants of the Company who certified the Financial Statements (as
defined below) are independent public accountants of the Company and its
subsidiaries within the meaning of the Securities Act, and the rules and
regulations of the Securities and Exchange Commission (the “Commission”)
thereunder.

 

(u)  The audited consolidated financial statements (including the notes thereto)
and schedules of the Company and its consolidated subsidiaries for the fiscal
year ended December 31, 2002 (the “Financial Statements”) and the interim
unaudited consolidated financial statements of the Company and its consolidated
subsidiaries for the month ended February 28, 2003 (the “Interim Financial
Statements”) provided to the Purchaser are the most recent available audited and
unaudited consolidated financial statements of the Company and its consolidated
subsidiaries, respectively, and fairly present in all material respects, in
accordance with U.S. generally accepted accounting principles, the financial
position of the Company and its consolidated subsidiaries, and the results of
operations and changes in financial condition as of the dates and for the
periods therein specified, subject, in the case of Interim Financial Statements,
to year-end adjustments (which are expected to consist solely of normal
recurring adjustments). Such consolidated financial statements and schedules
have been prepared in

 

8



--------------------------------------------------------------------------------

 

accordance with U.S. generally accepted accounting principles consistently
applied throughout the periods involved (except as otherwise noted therein).

 

(v)  None of the Trust, the Company nor any of its subsidiaries has any material
liability, whether known or unknown, whether asserted or unasserted, whether
absolute or contingent, whether accrued or unaccrued, whether liquidated or
unliquidated, and whether due or to become due, including any liability for
taxes (and there is no past or present fact, situation, circumstance, condition
or other basis for any present or future action, suit, proceeding, hearing,
charge, complaint, claim or demand against the Company or its subsidiaries that
could give rise to any such liability), except for (i) liabilities set forth in
the Financial Statements or the Interim Financial Statements and (ii) normal
fluctuations in the amount of the liabilities referred to in clause (i) above
occurring in the ordinary course of business of the Trust, the Company and all
of its subsidiaries since the date of the most recent balance sheet included in
such Financial Statements.

 

(w)  The Company’s report on FRY-9C, dated December 31, 2002 (the “FRY-9C”),
provided to the Purchaser is the most recently available such report, and the
information therein fairly presents in all material respects the financial
position of the Company and its subsidiaries.

 

(x)  Since the respective dates of the Financial Statements, Interim Financial
Statements and the FRY-9C, there has not been (A) any material adverse change or
development with respect to the condition (financial or otherwise), earnings,
business, assets or business prospects of the Company and its subsidiaries,
taken as a whole, whether or not occurring in the ordinary course of business or
(B) any dividend or distribution of any kind declared, paid or made by the
Company on any class of its capital stock other than regular quarterly dividends
on the Company’s common stock.

 

(y)  The Company is duly registered as a bank holding company under the Bank
Holding Company Act of 1956, as amended (the “Bank Holding Company Act”), and
the regulations of the Board of Governors of the Federal Reserve System (the
“Federal Reserve”), and the deposit accounts of the Company’s subsidiary banks
are insured by the Federal Deposit Insurance Corporation (“FDIC”) to the fullest
extent permitted by law and the rules and regulations of the FDIC, and no
proceeding for the termination of such insurance are pending or, to the
knowledge of the Company or the Trust after due inquiry, threatened.

 

(z)  The documents of the Company filed with the Commission in accordance with
the Exchange Act, from and including the commencement of the fiscal year covered
by the Company’s most recent Annual Report on Form 10-K, at the time they were
or hereafter are filed by the Company with the Commission (collectively, the
“1934 Act Reports”), complied and will comply in all material respects with the
requirements of the 1934 Act and the rules and regulations of the Commission
thereunder (the “1934 Act Regulations”), and, at the date of this Purchase
Agreement and on the Closing Date, do not and will not include an untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading; and other than such
instruments, agreements, contracts and other documents as are

 

9



--------------------------------------------------------------------------------

 

filed as exhibits to the Company’s Annual Report on Form 10-K, Quarterly Reports
on Form 10-Q or Current Reports on Form 8-K, there are no instruments,
agreements, contracts or documents of a character described in Item 601 of
Regulation S-K promulgated by the Commission to which the Company or any of its
subsidiaries is a party.

 

(aa)  None of the Trust, the Company nor any of its subsidiaries is subject or
is party to, or has received any notice from any Regulatory Agency (as defined
below) that any of them will become subject or party to any investigation with
respect to, any cease-and-desist order, agreement, consent agreement, memorandum
of understanding or other regulatory enforcement action, proceeding or order
with or by, or is a party to any commitment letter or similar undertaking to, or
is subject to any directive by, or has been a recipient of any supervisory
letter from, or has adopted any board resolutions at the request of, any
Regulatory Agency that, in any such case, currently restricts in any material
respect the conduct of their business or that in any material manner relates to
their capital adequacy, their credit policies, their management or their
business (each, a “Regulatory Action”), nor has the Trust, the Company or any of
its subsidiaries been advised by any Regulatory Agency that it is considering
issuing or requesting any such Regulatory Action; and there is no unresolved
violation, criticism or exception by any Regulatory Agency with respect to any
report or statement relating to any examinations of the Trust, the Company or
any of its subsidiaries, except where such unresolved violation, criticism or
exception would not, singly or in the aggregate, have a Material Adverse Effect.
As used herein, the term “Regulatory Agency” means any federal or state agency
charged with the supervision or regulation of depositary institutions or holding
companies of depositary institutions, or engaged in the insurance of depositary
institution deposits, or any court, administrative agency or commission or other
governmental agency, authority or instrumentality having supervisory or
regulatory authority with respect to the Trust, the Company or any of its
subsidiaries.

 

(bb)  No labor dispute with the employees of the Trust, the Company or any of
its subsidiaries exists or, to the knowledge of the executive officers of the
Trust or the Company, is imminent, except those which would not, singly or in
the aggregate, have a Material Adverse Effect.

 

(cc)  No filing with, or authorization, approval, consent, license, order,
registration, qualification or decree of, any Governmental Entity, other than
those that have been made or obtained, is necessary or required for the
performance by the Trust or the Company of their respective obligations under
the Operative Documents, as applicable, or the consummation by the Trust and the
Company of the transactions contemplated by the Operative Documents.

 

(dd)  Each of the Trust, the Company and each subsidiary of the Company has good
and marketable title to all of its respective real and personal properties, in
each case free and clear of all Liens and defects, except for those that would
not, singly or in the aggregate, have a Material Adverse Effect; and all of the
leases and subleases under which the Trust, the Company or any subsidiary of the
Company holds properties are in full force and effect, except where the failure
of such leases and subleases to be in full force and effect, would not, singly
or in the aggregate, have a Material Adverse Effect, and none of the Trust, the
Company or any subsidiary of the Company has any notice of any claim of any sort
that has been asserted by

 

10



--------------------------------------------------------------------------------

 

anyone adverse to the rights of the Trust, the Company or any subsidiary of the
Company under any such leases or subleases, or affecting or questioning the
rights of such entity to the continued possession of the leased or subleased
premises under any such lease or sublease, except for such claims that would
not, singly or in the aggregate, have a Material Adverse Effect.

 

(ee)  The Company has no present intention to exercise its option to defer
payments of interest on the Junior Subordinated Notes as provided in the
Indenture. The Company believes that the likelihood that it would exercise its
rights to defer payments of interest on the Junior Subordinated Notes as
provided in the Indenture at any time during which the Junior Subordinated Notes
are outstanding is remote because of the restrictions that would be imposed on
the Company’s ability to declare or pay dividends or distributions on, or to
redeem, purchase, acquire or make a liquidation payment with respect to, any of
the Company’s capital stock and on the Company’s ability to make any payments of
principal, interest or premium on, or repay, repurchase or redeem, any of its
debt securities that rank pari passu in all respects with or junior in interest
to the Junior Subordinated Notes.

 

(ff)  The information provided by the Company and the Trust pursuant to this
Purchase Agreement does not, as of the date hereof, and will not, as of the
Closing Date, contain any untrue statement of a material fact or omit to state
any material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading.

 

5.    Representations and Warranties of the Purchaser.    The Purchaser
represents and warrants to, and agrees with, the Company and the Trust as
follows:

 

(a)  The Purchaser is aware that the Securities have not been and will not be
registered under the Securities Act and may not be offered or sold within the
United States or to “U.S. persons” (as defined in Regulation S under the
Securities Act) except in accordance with Rule 903 of Regulation S under the
Securities Act or pursuant to an exemption from the registration requirements of
the Securities Act.

 

(b)  The Purchaser is an “accredited investor,” as such term is defined in Rule
501(a) of Regulation D under the Securities Act.

 

(c)  Neither the Purchaser, nor any of the Purchaser’s affiliates, nor any
person acting on the Purchaser’s or the Purchaser’s Affiliate’s behalf has
engaged, or will engage, in any form of “general solicitation or general
advertising” (within the meaning of Regulation D under the Securities Act) in
connection with any offer or sale of the Preferred Securities.

 

6.    Agreements of the Company and the Trust.    The Company and the Trust
jointly and severally agree with the Purchaser as follows:

 

(a)  The Company and the Trust will arrange for the qualification of the
Preferred Securities for sale under the laws of such jurisdictions as the
Purchaser may designate and will maintain such qualifications in effect so long
as required for the sale of the Preferred Securities. The Company or the Trust,
as the case may be, will promptly advise the Purchaser of the receipt by the
Company or the Trust, as the case may be, of any notification with respect to

 

11



--------------------------------------------------------------------------------

 

the suspension of the qualification of the Preferred Securities for sale in any
jurisdiction or the initiation or threatening of any proceeding for such
purpose.

 

(b)  Neither the Company nor the Trust will, nor will either of them permit any
of its Affiliates to, nor will either of them permit any person acting on its or
their behalf (other than the Purchaser) to, resell any Preferred Securities that
have been acquired by any of them.

 

(c)  Neither the Company nor the Trust will, nor will either of them permit any
of their Affiliates or any person acting on their behalf to, engage in any
“directed selling efforts” within the meaning of Regulation S under the
Securities Act with respect to the Securities.

 

(d)  Neither the Company nor the Trust will, nor will either of them permit any
of their Affiliates or any person acting on their behalf to, directly or
indirectly, make offers or sales of any security, or solicit offers to buy any
security, under circumstances that would require the registration of any of the
Securities under the Securities Act.

 

(e)  Neither the Company nor the Trust will, nor will either of them permit any
of its Affiliates or any person acting on their behalf to, engage in any form of
“general solicitation or general advertising” (within the meaning of Regulation
D) in connection with any offer or sale of the any of the Securities.

 

(f)  So long as any of the Securities are outstanding, (i) the Securities shall
not be listed on a national securities exchange registered under section 6 of
the Exchange Act or quoted in a U.S. automated inter-dealer quotation system and
(ii) neither the Company nor the Trust shall be an open-end investment company,
unit investment trust or face-amount certificate company that is, or is required
to be, registered under section 8 of the Investment Company Act, and, the
Securities shall otherwise satisfy the eligibility requirements of Rule
144A(d)(3).

 

(g)  Each of the Company and the Trust shall furnish to (i) the holders, and to
subsequent holders of the Securities, (ii) Trapeza Manager, Inc. (at 507 Carew
Tower, 441 Vine Street, Cincinnati, Ohio 45202, or such other address as
designated by Trapeza Manager, Inc.) and (iii) any beneficial owner of the
Securities reasonably identified to the Company and the Trust (which
identification may be made either by such beneficial owner or by Trapeza Manager
Inc.) a duly completed and executed certificate in the form attached hereto as
Annex F, including the attachments referenced in such Annex, which certificate
and attachments shall be so furnished by the Company and the Trust not later
than forty five (45) days after the end of each of the first three fiscal
quarters of each fiscal year of the Company and not later than ninety (90) days
after the end of each fiscal year of the Company.

 

(h)  Each of the Company and the Trust will, during any period in which it is
not subject to and in compliance with section 13 or 15(d) of the Exchange Act,
or it is not exempt from such reporting requirements pursuant to and in
compliance with Rule 12g3-2(b) under the Exchange Act, shall provide to each
holder of the Securities and to each prospective purchaser (as designated by
such holder) of the Securities, upon the request of such holder or prospective
purchaser, any information required to be provided by Rule 144A(d)(4) under the
Securities Act. If the Company and the Trust are required to register under the
Exchange Act, such reports filed in compliance with Rule 12g3-2(b) shall be
sufficient information as required

 

12



--------------------------------------------------------------------------------

 

above. This covenant is intended to be for the benefit of the Purchaser, the
holders of the Securities, and the prospective purchasers designated by the
Purchaser and such holders, from time to time, of the Securities.

 

(i)  Neither the Company nor the Trust will, until one hundred eighty (180) days
following the Closing Date, without the Purchaser’s prior written consent,
offer, sell, contract to sell, grant any option to purchase or otherwise dispose
of, directly or indirectly, (i) any Preferred Securities or other securities of
the Trust other than as contemplated by this Purchase Agreement, (ii) any other
securities convertible into, or exercisable or exchangeable for, any Preferred
Securities or other securities of the Trust, or (iii) any securities that could
be integrated with the offering of the Preferred Securities, nor shall either
the Company or the Trust enter into any agreement, or announce an intention to
do, any of the foregoing.

 

7.    Payment of Expenses.    The Company, as depositor of the Trust, agrees to
pay all costs and expenses incident to the performance of the obligations of the
Company and the Trust under this Purchase Agreement, whether or not the
transactions contemplated herein are consummated or this Purchase Agreement is
terminated, including all costs and expenses incident to (i) the authorization,
issuance, sale and delivery of the Preferred Securities and any taxes payable in
connection therewith; (ii) the fees and expenses of qualifying the Preferred
Securities under the securities laws of the several jurisdictions as provided in
Section 6(a); (iii) the fees and expenses of the counsel, the accountants and
any other experts or advisors retained by the Company or the Trust; (iv) the
fees and all reasonable expenses of the Guarantee Trustee, the Property Trustee,
the Delaware Trustee, the Indenture Trustee and any other trustee or paying
agent appointed under the Operative Documents, including the fees and
disbursements of counsel for such trustees, which fees shall not exceed a $2,000
acceptance fee and $4,000 in administrative fees annually, which fees shall be
paid by the Purchaser for the first five years.

 

If the sale of the Preferred Securities provided for in this Purchase Agreement
is not consummated because any condition set forth in Section 3 to be satisfied
by either the Company or the Trust is not satisfied, because this Purchase
Agreement is terminated pursuant to Section 10 or because of any failure,
refusal or inability on the part of the Company or the Trust to perform all
obligations and satisfy all conditions on its part to be performed or satisfied
hereunder other than by a reason of a default by the Purchaser, the Company will
reimburse the Purchaser upon demand for all reasonable out-of-pocket expenses
(including the fees and expenses of each of the Purchaser’s counsel specified in
subparagraph (v) of the immediately preceding paragraph) that shall have been
incurred by the Purchaser in connection with the proposed purchase and sale of
the Preferred Securities. The Company shall not in any event be liable to the
Purchaser for the loss of anticipated profits from the transactions contemplated
by this Purchase Agreement.

 

8.    Indemnification.    (a)  The Company and the Trust agree jointly and
severally to indemnify and hold harmless the Purchaser, the Purchaser’s
affiliates, Trapeza Funding LLC, Trapeza Partners L.P. and Credit Suisse First
Boston LLC (collectively, the “Indemnified Parties”) and the Indemnified
Parties’ respective directors, officers, employees and agents and each person
who “controls” the Indemnified Parties within the meaning of either the
Securities Act or the Exchange Act against any and all losses, claims, damages
or liabilities, joint

 

13



--------------------------------------------------------------------------------

 

or several, to which they or any of them may become subject under the Securities
Act, the Exchange Act or other federal or state statutory law or regulation, at
common law or otherwise, insofar as such losses, claims, damages or liabilities
(or actions in respect thereof) arise out of or are based upon (i) any untrue
statement or alleged untrue statement of a material fact contained in any
information or documents furnished or made available to the Purchaser by or on
behalf of the Company, (ii) the omission or alleged omission to state therein a
material fact required to be stated therein or necessary to make the statements
therein not misleading or (iii) the breach or alleged breach of any
representation, warranty or agreement of either Seller contained herein, and
agrees to reimburse each such Indemnified Party, as incurred, for any legal or
other expenses reasonably incurred by them in connection with investigating or
defending any such loss, claim, damage, liability or action. This indemnity
agreement will be in addition to any liability which the Company or the Trust
may otherwise have.

 

(a)  The Company agrees to indemnify the Trust against all loss, liability,
claim, damage and expense whatsoever due from the Trust under paragraph (a)
above.

 

(b)  Promptly after receipt by an Indemnified Party under this Section 8 of
notice of the commencement of any action, such Indemnified Party will, if a
claim in respect thereof is to be made against the indemnifying party under this
Section 8, promptly notify the indemnifying party in writing of the commencement
thereof; but the failure so to notify the indemnifying party (i) will not
relieve the indemnifying party from liability under paragraph (a) above unless
and to the extent that such failure results in the forfeiture by the
indemnifying party of material rights and defenses and (ii) will not, in any
event, relieve the indemnifying party from any obligations to any Indemnified
Party other than the indemnification obligation provided in paragraph (a) above.
Purchaser shall be entitled to appoint counsel to represent the Indemnified
Party in any action for which indemnification is sought. An indemnifying party
may participate at its own expense in the defense of any such action; provided,
however, that counsel to the indemnifying party shall not (except with the
consent of the Indemnified Party) also be counsel to the Indemnified Party. In
no event shall the indemnifying parties be liable for fees and expenses of more
than one counsel (in addition to any local counsel) separate from their own
counsel for all Indemnified Parties in connection with any one action or
separate but similar or related actions in the same jurisdiction arising out of
the same general allegations or circumstances. An indemnifying party will not,
without the prior written consent of the Indemnified Parties, settle or
compromise or consent to the entry of any judgment with respect to any pending
or threatened claim, action, suit or proceeding in respect of which
indemnification may be sought hereunder (whether or not the Indemnified Parties
are actual or potential parties to such claim, action, suit or proceeding)
unless such settlement, compromise or consent includes an unconditional release
of each Indemnified Party from all liability arising out of such claim, action,
suit or proceeding.

 

9.    Contribution.    (a)  In order to provide for just and equitable
contribution in circumstances under which the indemnification provided for in
Section 8 hereof is for any reason held to be unenforceable for the benefit of
an Indemnified Party in respect of any losses, liabilities, claims, damages or
expenses referred to therein, then each indemnifying party shall contribute to
the aggregate amount of such losses, liabilities, claims, damages and expenses
incurred by such Indemnified Party, as incurred, (i) in such proportion as is
appropriate

 

14



--------------------------------------------------------------------------------

 

to reflect the relative benefits received by the Sellers, on the one hand, and
the Purchaser, on the other hand, from the offering of the Securities or (ii) if
the allocation provided by clause (i) is not permitted by applicable law, in
such proportion as is appropriate to reflect not only the relative benefits
referred to in clause (i) above, but also the relative fault of the Sellers, on
the one hand, and the Purchaser, on the other hand, in connection with the
statements, omissions or breaches, which resulted in such losses, liabilities,
claims, damages or expenses, as well as any other relevant equitable
considerations.

 

(b)  The relative benefits received by the Sellers, on the one hand, and the
Purchaser, on the other hand, in connection with the offering of the Securities
shall be deemed to be in the same respective proportions as the total net
proceeds from the offering of the Securities (before deducting expenses)
received by the Sellers and the Discount received by the Purchaser bear to the
aggregate of such net proceeds and commissions.

 

(c) The Sellers and the Purchaser agree that it would not be just and equitable
if contribution pursuant to this Section 9 were determined by pro rata
allocation or by any other method of allocation which does not take account of
the equitable considerations referred to above in this Section 9. The aggregate
amount of losses, liabilities, claims, damages and expenses incurred by an
Indemnified Party and referred to above in this Section 9 shall be deemed to
include any legal or other expenses reasonably incurred by such Indemnified
Party in investigating, preparing or defending against any litigation, or any
investigation or proceeding by any governmental agency or body, commenced or
threatened, or any claim whatsoever based upon any such untrue or alleged untrue
statement, omission or alleged omission or breach or alleged breach.

 

(d)  Notwithstanding any provision of this Section 9 to the contrary, the
Purchaser shall not be required to contribute any amount in excess of the
Discount.

 

(e)  No person guilty of fraudulent misrepresentation (within the meaning of
section 11(f) of the Securities Act) shall be entitled to contribution from any
person who was not guilty of such fraudulent misrepresentation.

 

(f)  For purposes of this Section 9, the Purchaser, each person, if any, who
controls the Purchaser within the meaning of section 15 of the Securities Act or
section 20 of the Exchange Act and the respective partners, directors, officers,
employees and agents of the Purchaser or any such controlling person shall have
the same rights to contribution as the Purchaser, while each officer and
director of the Company, each trustee of the Trust and each person, if any, who
controls the Company within the meaning of section 15 of the Securities Act or
section 20 of the Exchange Act shall have the same rights to contribution as the
Sellers.

 

10.    Termination.    This Purchase Agreement shall be subject to termination
in the absolute discretion of the Purchaser, by notice given to the Company and
the Trust prior to delivery of and payment for the Preferred Securities, if
prior to such time (i) a downgrading shall have occurred in the rating accorded
the Company’s debt securities or preferred stock by any “nationally recognized
statistical rating organization,” as that term is used by the Commission in Rule
15c3-1(c)(2)(vi)(F) under the Exchange Act, or such organization shall have
publicly

 

15



--------------------------------------------------------------------------------

 

announced that it has under surveillance or review, with possible negative
implications, its rating of the Company’s debt securities or preferred stock,
(ii) the Trust shall be unable to sell and deliver to the Purchaser at least
$20,000,000 stated liquidation value of Preferred Securities, (iii) the Company
or any of its subsidiaries that is an insured depository institution shall cease
to be “adequately-capitalized” within the meaning of 12 U.S.C. §1831 and
applicable regulations adopted thereunder, or any formal administrative or
judicial action is taken by any appropriate federal banking agency against the
Company or any such insured subsidiary for unsafe and unsound banking practices,
or violations of law, (iv) a suspension or material limitation in trading in
securities generally shall have occurred on the New York Stock Exchange, (v) a
suspension or material limitation in trading in any of the Company’s securities
shall have occurred on the exchange or quotation system upon which the Company’
securities are traded, if any, (vi) a general moratorium on commercial banking
activities shall have been declared either by federal or Minnesota authorities
or (vii) there shall have occurred any outbreak or escalation of hostilities, or
declaration by the United States of a national emergency or war or other
calamity or crisis the effect of which on financial markets is such as to make
it, in the Purchaser’s judgment, impracticable or inadvisable to proceed with
the offering or delivery of the Preferred Securities.

 

11.    Representations and Indemnities to Survive.    The respective agreements,
representations, warranties, indemnities and other statements of the Company and
the Trust or their respective officers or trustees and of the Purchaser set
forth in or made pursuant to this Purchase Agreement will remain in full force
and effect, regardless of any investigation made by or on behalf of the
Purchaser, the Company or the Trust or any of their respective officers,
directors, trustees or controlling persons, and will survive delivery of and
payment for the Preferred Securities. The provisions of Sections 7, 8 and 9
shall survive the termination or cancellation of this Purchase Agreement.

 

12.    Amendments.    This Purchase Agreement may not be modified, amended,
altered or supplemented, except upon the execution and delivery of a written
agreement by each of the parties hereto.

 

13.    Notices.    All communications hereunder will be in writing and effective
only on receipt, and, if sent to the Purchaser, will be mailed, delivered by
hand or courier or sent by facsimile and confirmed to the Purchaser c/o Trapeza
Funding, LLC, 441 Vine Street, Suite 507, Cincinnati, Ohio 45202, Attention:
Steven N. Stein, Facsimile: (513) 241-1026; with a copy to Thacher Proffitt &
Wood, 11 West 42nd Street, New York, New York 10036, Attention: Mark I. Sokolow,
Facsimile: (212) 789-3500; and if sent to the Company or the Trust, will be
mailed, delivered by hand or courier or sent by facsimile and confirmed to it at
Hudson United Bancorp, 1000 MacArthur Boulevard, Mahwah, New Jersey 07430,
Attention: William A. Houlihan, Telephone: (201) 236-2804.

 

14.    Successors and Assigns.    This Purchase Agreement will inure to the
benefit of and be binding upon the parties hereto and their respective
successors and permitted assigns. Nothing expressed or mentioned in this
Purchase Agreement is intended or shall be construed to give any person other
than the parties hereto and the affiliates, directors, officers, employees,
agents and controlling persons referred to in Section 8 hereof and their
successors,

 

16



--------------------------------------------------------------------------------

 

assigns, heirs and legal representatives, any right or obligation hereunder.
None of the rights or obligations of the Company or the Trust under this
Purchase Agreement may be assigned, whether by operation of law or otherwise,
without the Purchaser’s prior written consent. The rights and obligations of the
Purchaser under this Purchase Agreement may be assigned by the Purchaser without
the Company’s or the Trust’s consent; provided that the assignee assumes the
obligations of the Purchaser under this Purchase Agreement.

 

15.    Applicable Law.    THIS PURCHASE AGREEMENT WILL BE GOVERNED BY AND
CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAW OF THE STATE OF NEW YORK
WITHOUT REFERENCE TO PRINCIPLES OF CONFLICTS OF LAW (OTHER THAN SECTION 5-1401
OF THE GENERAL OBLIGATIONS LAW).

 

16.    Submission to Jurisdiction.    ANY LEGAL ACTION OR PROCEEDING BY OR
AGAINST ANY PARTY HERETO OR WITH RESPECT TO OR ARISING OUT OF THIS PURCHASE
AGREEMENT MAY BE BROUGHT IN OR REMOVED TO THE COURTS OF THE STATE OF NEW YORK,
IN AND FOR THE COUNTY OF NEW YORK, OR OF THE UNITED STATES OF AMERICA FOR THE
SOUTHERN DISTRICT OF NEW YORK (IN EACH CASE SITTING IN THE BOROUGH OF
MANHATTAN). BY EXECUTION AND DELIVERY OF THIS PURCHASE AGREEMENT, EACH PARTY
ACCEPTS, FOR ITSELF AND IN RESPECT OF ITS PROPERTY, GENERALLY AND
UNCONDITIONALLY, THE JURISDICTION OF THE AFORESAID COURTS (AND COURTS OF APPEALS
THEREFROM) FOR LEGAL PROCEEDINGS ARISING OUT OF OR IN CONNECTION WITH THIS
PURCHASE AGREEMENT.

 

17.    Counterparts and Facsimile.    This Purchase Agreement may be executed by
any one or more of the parties hereto in any number of counterparts, each of
which shall be deemed to be an original, but all such counterparts shall
together constitute one and the same instrument. This Purchase Agreement may be
executed by any one or more of the parties hereto by facsimile.

 

17



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Purchase Agreement has been entered into as of the date
first written above.

 

    

[COMPANY]

    

By:

              

--------------------------------------------------------------------------------

         

Name:

         

Title:

    

[Trust Name]

    

By:

  

[COMPANY], as Depositor

    

By:

              

--------------------------------------------------------------------------------

         

Name:

         

Title:

    

TRAPEZA CDO II, LLC

    

By:

              

--------------------------------------------------------------------------------

         

Name:

         

Title:

 

 

18



--------------------------------------------------------------------------------

 

SCHEDULE 1

List of Significant Subsidiaries

 

Hudson United Bank

 

[Other Subs?]

 

 

19



--------------------------------------------------------------------------------

 

ANNEX A-I

 

Pursuant to Section 3(c)(i) of the Purchase Agreement, Thacher Proffitt & Wood,
special counsel for the Purchaser, shall deliver an opinion to the effect that:

 

(i)  the Company and each Significant Subsidiary is validly existing as a
corporation in good standing under the laws of the jurisdiction in which it is
chartered or organized; the Company has corporate power and authority to (i)
execute and deliver, and to perform its obligations under, the Operative
Documents to which it is a party and (ii) issue and perform its obligations
under the Notes;

 

(ii)  neither the issue and sale of the Common Securities, the Preferred
Securities or the Junior Subordinated Notes, nor the purchase by the Trust of
the Junior Subordinated Notes, nor the execution and delivery of and compliance
with the Operative Documents by the Company or the Trust nor the consummation of
the transactions contemplated thereby will constitute a breach or violation of
the Trust Agreement or the charter or by-laws of the Company;

 

(iii)  the Amended and Restated Trust Agreement has been duly authorized,
executed and delivered by the Company and duly executed and delivered by the
Administrative Trustees;

 

(iv)  each of the Guarantee and the Indenture has been duly authorized, executed
and delivered by the Company and, assuming it has been duly authorized, executed
and delivered by the Guarantee Trustee and the Indenture Trustee, respectively,
constitutes a legal, valid and binding obligation of the Company enforceable
against the Company in accordance with its terms, subject to applicable
bankruptcy, insolvency and similar laws affecting creditors’ rights generally
and to general principles of equity;

 

(v)  the Junior Subordinated Notes have been duly authorized and executed by the
Company and delivered to the Indenture Trustee for authentication in accordance
with the Indenture and, when authenticated in accordance with the provisions of
the Indenture and delivered to the Trust against payment therefor, will
constitute legal, valid and binding obligations of the Company entitled to the
benefits of the Indenture and enforceable against the Company in accordance with
their terms, subject to applicable bankruptcy, insolvency and similar laws
affecting creditors’ rights generally and to general principles of equity;

 

(vi)  the Trust is not, and, following the issuance of the Preferred Securities
and the consummation of the transactions contemplated by the Operative Documents
and the application of the proceeds therefrom, the Trust will not be, an
“investment company” or an entity “controlled” by an “investment company,” in
each case within the meaning of Section 3(a) of the Investment Company Act; and

 

(vii)  assuming (i) the accuracy of the representations and warranties, and
compliance with the agreements contained in the Purchase Agreement and (ii) that
the Preferred Securities are sold in a manner contemplated by, and in accordance
with the

 

A-I-1



--------------------------------------------------------------------------------

Purchase Agreement and the Amended and Restated Trust Agreement, it is not
necessary in connection with the offer, sale and delivery of the Preferred
Securities by the Trust to the Purchaser, to register any of the Securities
under the Securities Act or to require qualification of the Indenture under the
Trust Indenture Act of 1939, as amended.

 

(viii) the Purchase Agreement has been duly authorized, executed and delivered
by the Company; and

 

(ix) the Purchase Agreement has been duly authorized, executed and delivered by
the Trust.

 

In rendering such opinions, such counsel may (A) state that its opinion is
limited to the laws of the State of New York, the Delaware General Corporation
Law and the federal laws of the United States; (B) as to matters involving the
application of laws of any jurisdiction other than the State of New York and the
Delaware General Corporation Law or the federal laws of the United States, (i)
rely, to the extent deemed proper and specified in such opinion, upon the
opinion of other counsel of good standing believed to be reliable and who are
satisfactory to the Purchaser or (ii) assume such law is substantially similar
to the law of the State of New York and, (C) as to matters of fact, rely to the
extent deemed proper, on certificates of responsible officers of the Company and
public officials.

 

 

A-I-2



--------------------------------------------------------------------------------

 

ANNEX A-II

 

Pursuant to Section 3(c)(ii) of the Purchase Agreement, General Counsel for the
Company shall deliver an opinion, or the Company shall provide an Officers’
Certificate, to the effect that:

 

(i)  all of the issued and outstanding shares of capital stock of each
Significant Subsidiary are owned of record by the Company, and the issuance of
the Preferred Securities and the Common Securities is not subject to any
contractual preemptive rights known to such [counsel/officer];

 

(ii)  no consent, approval, authorization or order of any court or governmental
authority is required for the issue and sale of the Common Securities, the
Preferred Securities or the Junior Subordinated Notes, the purchase by the Trust
of the Junior Subordinated Notes, the execution and delivery of and compliance
with the Operative Documents by the Company or the Trust or the consummation of
the transactions contemplated in the Operative Documents, except such approvals
(specified in such [opinion/certificate]) as have been obtained;

 

(iii)  to the knowledge of such [counsel/officer], there is no action, suit or
proceeding before or by any government, governmental instrumentality, arbitrator
or court, domestic or foreign, now pending or threatened against or affecting
the Trust or the Company or any Significant Subsidiary that could adversely
affect the consummation of the transactions contemplated by the Operative
Documents or could have a Material Adverse Effect.

 

(iv)  the Company is duly registered as a [bank holding][savings and loan
holding] company [, and has filed an effective election with the Federal Reserve
Bank of [            ] to be a financial holding company,] under the [Bank
Holding Company Act of 1956] and the regulations thereunder of the [Federal
Reserve Board] [Office of Thrift Supervision], and the deposit accounts of the
Company’s banking subsidiary are insured by the FDIC to the fullest extent
permitted by law and the rules and regulations of the FDIC, and no proceeding
for the termination of such insurance is pending or, to such person’s knowledge,
threatened;

 

(v)  the execution, delivery and performance of the Operative Documents, as
applicable, by the Company and the Trust and the consummation by the Company and
the Trust of the transactions contemplated by the Operative Documents, as
applicable, (i) will not result in any violation of the charter or bylaws of the
Company, the charter or bylaws of any Significant Subsidiary, the Amended and
Restated Trust Agreement or the Certificate of Trust, and (ii) will not conflict
with, or result in a breach of any of the terms or provisions of, or constitute
a default (or an event which, with notice or lapse of time or both, would
constitute a default) under, or result in the creation or imposition of any
lien, charge and encumbrance upon any assets or properties of the Company or any
Significant Subsidiary under, (a) any agreement, indenture, mortgage or
instrument that the Company or any Significant Subsidiary of the Company is a
party to

 

A-II-1



--------------------------------------------------------------------------------

or by which it may be bound or to which any of its assets or properties may be
subject, or (b) any existing applicable law, rule or administrative regulation
(except that I express no opinion with respect to the securities laws of the
State of Delaware) of any court or governmental agency or authority having
jurisdiction over the Company or any Significant Subsidiary of the Company or
any of their respective assets or properties, except in case of (ii), where any
such violation, conflict, breach, default, lien, charge or encumbrance, would
not have a material adverse effect on the assets, properties, business, results
of operations or financial condition of the Company and its subsidiaries, taken
as whole.

 

[Applies only to in-house counsel opinion] [In rendering such opinions, such
counsel may (A) state that the above is limited to the laws of the States of
[Jurisdiction of bar admission], (B) rely as to matters of fact, to the extent
deemed proper, on certificates of responsible officers of the Company and public
officials.]

 

 

A-II-2



--------------------------------------------------------------------------------

 

ANNEX B

 

Pursuant to Section 3(d) of the Purchase Agreement, Thacher Proffitt & Wood,
special tax counsel for the Purchaser, shall deliver an opinion to the effect
that:

 

(vi)  the Trust will be classified for United States federal income tax purposes
as a grantor trust and not as an association or a publicly traded partnership
taxable as a corporation; and

 

(vii)  for United States federal income tax purposes, the Junior Subordinated
Notes will constitute indebtedness of the Company.

 

In rendering such opinions, such counsel may (A) state that its opinion is
limited to the laws of the State of New York and the federal laws of the United
States and (B) rely as to matters of fact, to the extent deemed proper, on
certificates of responsible officers of the Company and public officials.

 

 

B-1



--------------------------------------------------------------------------------

 

ANNEX C

 

Pursuant to Section 3(e) of the Purchase Agreement, Richards, Layton & Finger,
P.A., special Delaware counsel for the Purchaser, shall deliver an opinion to
the effect that:

 

(i)  the Trust has been duly created and is validly existing in good standing as
a statutory trust under the Delaware Statutory Trust Act, and all filings
required under the laws of the State of Delaware with respect to the creation
and valid existence of the Trust as a statutory trust have been made;

 

(ii)  under the Delaware Statutory Trust Act and the Amended and Restated Trust
Agreement, the Trust has the trust power and authority (A) to own property and
conduct its business, all as described in the Amended and Restated Trust
Agreement, (B) to execute and deliver, and to perform its obligations under,
each of the Purchase Agreement, the Common Securities Subscription Agreement,
the Junior Subordinated Note Subscription Agreement and the Preferred Securities
and the Common Securities and (C) to purchase and hold the Junior Subordinated
Notes;

 

(iii)  under the Delaware Statutory Trust Act, the certificate attached to the
Amended and Restated Trust Agreement as Exhibit C is an appropriate form of
certificate to evidence ownership of the Preferred Securities; the Preferred
Securities have been duly authorized by the Trust Agreement and, when issued and
delivered against payment of the consideration as set forth in the Purchase
Agreement, the Preferred Securities will be validly issued and (subject to the
qualifications set forth in this paragraph) fully paid and nonassessable and
will represent undivided beneficial interests in the assets of the Trust; the
holders of the Preferred Securities will be entitled to the benefits of the
Amended and Restated Trust Agreement and, as beneficial owners of the Trust,
will be entitled to the same limitation of personal liability extended to
stockholders of private corporations for profit organized under the General
Corporation Law of the State of Delaware; and such counsel may note that the
holders of the Preferred Securities may be obligated, pursuant to the Amended
and Restated Trust Agreement, to (A) provide indemnity and/or security in
connection with and pay taxes or governmental charges arising from transfers or
exchanges of Preferred Securities certificates and the issuance of replacement
Preferred Securities certificates and (B) provide security or indemnity in
connection with requests of or directions to the Property Trustee to exercise
its rights and remedies under the Amended and Restated Trust Agreement;

 

(iv)  the Common Securities have been duly authorized by the Trust Agreement
and, when issued and delivered by the Trust to the Company against payment
therefor as described in the related Amended and Restated Trust Agreement and
the related Common Securities Subscription Agreement, will be validly issued and
fully paid and will represent undivided beneficial interests in the assets of
the Trust entitled to the benefits of the Trust Agreement;

 

 

C-1



--------------------------------------------------------------------------------

(v)  under the Delaware Statutory Trust Act and the Amended and Restated Trust
Agreement, the issuance of the Preferred Securities and the Common Securities is
not subject to preemptive or other similar rights;

 

(vi)  under the Delaware Statutory Trust Act and the Amended and Restated Trust
Agreement, the execution and delivery by the Trust of the Purchase Agreement,
the Common Securities Subscription Agreement and the Junior Subordinated Note
Subscription Agreement, and the performance by the Trust of its obligations
thereunder, have been duly authorized by all necessary trust action on the part
of the Trust;

 

(vii)  the Amended and Restated Trust Agreement constitutes a legal, valid and
binding obligation of the Company and the Trustees, and is enforceable against
the Company and the Trustees, in accordance with its terms subject, as to
enforcement, to the effect upon the Amended and Restated Trust Agreement of (i)
bankruptcy, insolvency, moratorium, receivership, reorganization, liquidation,
fraudulent conveyance or transfer and other similar laws relating to or
affecting the rights and remedies of creditors generally, (ii) principles of
equity, including applicable law relating to fiduciary duties (regardless of
whether considered and applied in a proceeding in equity or at law), and (iii)
the effect of applicable public policy on the enforceability of provisions
relating to indemnification or contribution;

 

(viii)  the issuance and sale by the Trust of the Preferred Securities and the
Common Securities, the purchase by the Trust of the Junior Subordinated Notes,
the execution, delivery and performance by the Trust of the Purchase Agreement,
the Common Securities Subscription Agreement and the Junior Subordinated Note
Subscription Agreement, the consummation by the Trust of the transactions
contemplated by the Purchase Agreement and compliance by the Trust with its
obligations thereunder do not violate (i) any of the provisions of the
Certificate of Trust or the Amended and Restated Trust Agreement or (ii) any
applicable Delaware law, rule or regulation;

 

(ix)  no filing with, or authorization, approval, consent, license, order,
registration, qualification or decree of, any Delaware court or Delaware
governmental authority or Delaware agency is necessary or required solely in
connection with the issuance and sale by the Trust of the Common Securities or
the Preferred Securities, the purchase by the Trust of the Junior Subordinated
Notes, the execution, delivery and performance by the Trust of the Purchase
Agreement, the Common Securities Subscription Agreement and the Junior
Subordinated Note Subscription Agreement, the consummation by the Trust of the
transactions contemplated by the Purchase Agreement and compliance by the Trust
with its obligations thereunder; and

 

(x)  the holders of the Preferred Securities (other than those holders who
reside or are domiciled in the State of Delaware) will have no liability for
income taxes imposed by the State of Delaware solely as a result of their
participation in the Trust and the Trust will not be liable for any income tax
imposed by the State of Delaware.

 

 

C-2



--------------------------------------------------------------------------------

 

In rendering such opinions, such counsel may (A) state that its opinion is
limited to the laws of the State of Delaware and (B) rely as to matters of fact,
to the extent deemed proper, on certificates of responsible officers of the
Company and public officials.

 

 

C-3



--------------------------------------------------------------------------------

 

ANNEX D

 

Pursuant to Section 3(f) of the Purchase Agreement, White & Case, special
counsel for the Guarantee Trustee, the Property Trustee and the Indenture
Trustee, shall deliver an opinion to the effect that:

 

(viii)  The Bank of New York, is a New York banking corporation with trust
powers duly organized and validly existing in good standing under the laws of
the State of New York with all necessary corporate power and authority to
execute, deliver and perform its obligations under the terms of the Guarantee,
the Amended and Restated Trust Agreement and the Indenture;

 

(ix)  the execution, delivery and performance by The Bank of New York of the
Guarantee, the Amended and Restated Trust Agreement and the Indenture have been
duly authorized by all necessary corporate action on the part of The Bank of New
York, each of the Guarantee, the Amended and Restated Trust Agreement and the
Indenture has been duly executed and delivered by The Bank of New York, and each
of the Guarantee and the Indenture constitutes the legal, valid and binding
obligation of The Bank of New York enforceable against The Bank of New York in
accordance with its terms, subject to applicable bankruptcy, insolvency and
similar laws affecting creditors’ rights generally and to general principles of
equity;

 

(x)   he execution, delivery and performance of the Guarantee, the Amended and
Restated Trust Agreement and the Indenture by The Bank of New York do not
conflict with or constitute a breach of (A) the articles of association or
by-laws of The Bank of New York or (B) any law or regulation of the United
States of America or the State of New York governing the banking or trust powers
of the Bank of New York;

 

(xi)  no consent, approval or authorization of, or registration with or notice
to, any governmental authority or agency of the United States of America
governing the banking or trust powers of The Bank of New York is required for
the execution, delivery or performance by it of the Guarantee, the Amended and
Restated Trust Agreement or the Indenture;

 

(xii)  the Junior Subordinated Notes have been duly authenticated and delivered
by The Bank of New York; and

 

(xiii)  The Preferred Securities have been duly authenticated and delivered by
The Bank of New York.

 

In rendering such opinions, such counsel may (A) state that its opinion is
limited to the laws of the State of New York and the federal laws of the United
States and (B) rely as to matters of fact, to the extent deemed proper, on
certificates of responsible officers of the Company and public officials.

 

 

D-1



--------------------------------------------------------------------------------

 

ANNEX E

 

Pursuant to Section 3(g) of the Purchase Agreement, Richards, Layton & Finger,
P.A., counsel for the Purchaser, shall deliver an opinion to the effect that:

 

(i)  The Bank of New York (Delaware) is duly incorporated and validly existing
as a Delaware banking corporation under the laws of the State of Delaware with
trust powers and with its principal place of business in the State of Delaware;

 

(ii)  The Bank of New York (Delaware) has the corporate power and authority to
execute, deliver and perform its obligations under, and has taken all necessary
corporate action to authorize the execution, delivery and performance of, the
Amended and Restated Trust Agreement and to consummate the transactions
contemplated thereby;

 

(iii)  The Amended and Restated Trust Agreement has been duly authorized,
executed and delivered by The Bank of New York (Delaware) and constitutes a
legal, valid and binding obligation of The Bank of New York (Delaware), and is
enforceable against The Bank of New York (Delaware), in accordance with its
terms subject as to enforcement, to the effect upon the Trust Agreement of (i)
applicable bankruptcy, insolvency, reorganization, moratorium, receivership,
fraudulent conveyance or transfer and similar laws relating to or affecting the
rights and remedies of creditors generally, (ii) principles of equity, including
applicable law relating to fiduciary duties (regardless of whether considered
and applied in a proceeding in equity or at law), and (iii) the effect of
applicable public policy on the enforceability of provisions relating to
indemnification or contribution;

 

(iv)  The execution, delivery and performance by The Bank of New York (Delaware)
of the Amended and Restated Trust Agreement do not conflict with or result in a
violation of (A) articles of association or by-laws of The Bank of New York
(Delaware) or (B) any law or regulation of the State of Delaware or the United
States of America governing the banking or trust powers of The Bank of New York
(Delaware) or, to our knowledge, without independent investigation, of any
indenture, mortgage, bank credit agreement, note or bond purchase agreement,
long-term lease, license or other agreement or instrument to which The Bank of
New York (Delaware) is a party or by which it is bound or, to our knowledge,
without independent investigation, of any judgment or order applicable to The
Bank of New York (Delaware); and

 

(v)  No approval, authorization or other action by, or filing with, any
governmental authority of the State of Delaware or the United States of America
governing the banking and trust powers of The Bank of New York (Delaware) is
required in connection with the execution and delivery by The Bank of New York
(Delaware) of the Amended and Restated Trust Agreement or the performance by The
Bank of New York (Delaware) of its obligations thereunder, except for the filing
of the Certificate of

 

E-1



--------------------------------------------------------------------------------

 

Trust with the Secretary of State of the State of Delaware, which Certificate of
Trust has been filed with the Secretary of State of the State of Delaware.

 

In rendering such opinions, such counsel may (A) state that its opinion is
limited to the laws of the State of Delaware and the federal laws of the United
States and (B) rely as to matters of fact, to the extent deemed proper, on
certificates of responsible officers of the Company and public officials.

 

 

E-2



--------------------------------------------------------------------------------

Annex F

 

Officer’s Certificate

 

The undersigned, the [Chief Financial Officer] [Treasurer] [Executive Vice
President] hereby certifies, pursuant to Section 6(g) of the Purchase Agreement,
dated as of March 31, 2003, among Hudson United Bancorp (the “Company”), Hudson
United Capital Trust I (the “Trust”) and Trapeza CDO II, LLC, that, as of
[date], [20            ], the Company had the following ratios and balances:

 

[BANK HOLDING COMPANY/THRIFT HOLDING COMPANY]

 

As of [Quarterly Financial Dates]

 

Tier 1 Risk Weighted Assets

 

 

                    %

   

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Ratio of Double Leverage

 

 

                    %

   

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Non-Performing Assets to Loans and OREO

 

 

                    %

   

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Tangible Common Equity as a Percentage of Tangible Assets

 

 

                    %

   

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Ratio of Reserves to Non-Performing Loans

 

 

                    %

   

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Ratio of Net Charge-Offs to Loans

 

 

                    %

   

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Return on Average Assets (annualized)

 

 

                    %

   

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Net Interest Margin (annualized)

 

 

                    %

   

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Efficiency Ratio

 

 

                    %

   

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Ratio of Loans to Assets

 

 

                    %

   

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Ratio of Loans to Deposits

 

 

                    %

   

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Double Leverage (exclude trust preferred as equity)

 

 

                    %

   

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Total Assets

 

$

                    

   

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Year to Date Income

 

$

                    

   

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

* A table describing the quarterly report calculation procedures is provided on
page             

 

Attached hereto are the [audited] [unaudited] consolidated and consolidating
financial statements (including the balance sheet, income statement and, for
year-end statements, notes thereto) of the Company and its consolidated
subsidiaries for the [fiscal year] [fiscal quarter] ended [date],
20            , which financial statements fairly present in all material
respects, in accordance with U.S. generally accepted accounting principles
(“GAAP”), the financial position of the Company and its consolidated
subsidiaries, and the results of operations and changes in financial condition
as of the date, and for the [             quarter interim] [annual] period ended
[date], 20            , and such financial statements have been prepared in
accordance with GAAP consistently applied throughout the period involved (expect
as otherwise noted therein).

 

F-1



--------------------------------------------------------------------------------

 

Annex F

 

IN WITNESS WHEREOF, the undersigned has executed this Officer’s Certificate as
of this              day of                         , 20            

 

 

 

--------------------------------------------------------------------------------

Name:

Title:

     

Hudson United Bancorp

1000 MacArthur Boulevard

Mahwah, New Jersey 07430

Telephone: (201) 236-2803

 

F-2



--------------------------------------------------------------------------------

 

Financial Definitions

 

BANK HOLDING COMPANY

 

Report Item

--------------------------------------------------------------------------------

  

Corresponding FRY-9C or LP Line Items with Line

Item corresponding Schedules

--------------------------------------------------------------------------------

  

Description of Calculation

--------------------------------------------------------------------------------

Tier 1 Risk

Weighted Assets

  

BHCK7206

Schedule HC-R

  

Tier 1 Risk Ratio: Core Capital (Tier 1)/ Risk-Adjusted Assets

Ratio of Double Leverage

  

(BHCP0365)/(BCHCP3210)

Schedule PC in the LP

  

Total equity investments in subsidiaries divided by the total equity capital.
This field is calculated at the parent company level. “Subsidiaries” include
bank, bank holding company, and non-bank subsidiaries.

Non-Performing Assets to Loans and OREO

  

(BHCK5525-BHCK3506+BHCK5526-BHCK3507+BHCK2744)/(BHCK2122+BHCK2744) Schedules
HC-C, HC-M & HC-N

  

Total Nonperforming Assets (NPLs+Foreclosed Real Estate+Other Nonaccrual &
Repossessed Assets)/Total Loans+Foreclosed Real Estate

Tangible Common Equity as a Percentage of Tangible Assets

  

(BHDM3210-BHCK3163)/(BHCK2170-BHCK3163)

Schedule HC

  

(Equity Capital – Goodwill)/(Total Assets – Goodwill)

Ratio of Reserves to Non-Performing Loans

  

(BHCK3123+BHCK3128)/(BHCK5525-BHCK3506+BHCK5526-BHCK3507)

Schedules HC & HC-N & HC-R

  

Total Loan Loss and Allocated Transfer Risk Reserves/ Total Nonperforming Loans
(Nonaccrual + Restructured)

Ratio of Net Charge-Offs to Loans

  

(BHCK4635-BHCK4605)/(BHCK3516)

Schedules HC-B & HC-K

  

Net charge offs for the period as a percentage of average loans.

Return on Average Assets (annualized)

  

(BHCK4340/BHCK3368)

Schedules HI & HC-K

  

Net Income as a percentage of Assets.

Net Interest Margin (annualized)

  

(BHCK4519)/(BHCK3515+BHCK3365+BH

CK3516+BHCK3401+BHCKB985)

Schedules HI Memorandum and HC-K

  

(Net Interest Income Fully Taxable Equivalent, if

available/Average Earning Assets)

Efficiency Ratio

  

(BHCK4093)/(BHCK4519+BHCK4079)

Schedule HI

  

(Non-interest Expense)/(Net Interest Income Fully Taxable Equivalent, if
available, plus Non-interest Income)

Ratio of Loans to Assets

  

(BHCKB528+BHCK5369)/(BHCK2170)

Schedule HC

  

Total Loans & Leases (Net of Unearned Income & Gross of Reserve)/Total Assets

Ratio of Loans to Deposits

  

(BHCKB528+BHCK5369)(BHDM6631+BH

DM6636+BHFN6631+BHFN6636)

Schedule HC

  

Total Loans & Leases (Net of Unearned Income & Gross of Reserve)/Total Deposits
(Includes Domestic and Foreign Deposits)

 

E-1



--------------------------------------------------------------------------------

Annex F

 

Total Assets




  

(BHCK2170)

 

Schedule HC

  

The sum of total assets. Includes cash and balances due from depository
institutions; securities; federal funds sold and securities purchased under
agreements to resell; loans and lease financing receivables; trading assets;
premises and fixed assets; other real estate owned; investments in
unconsolidated subsidiaries and associated companies; customer’s liability on
acceptances outstanding; intangible assets; and other assets

Net Income




  

(BHCK4300)

 

Schedule HI

  

The sum of income (loss)before extraordinary items and other adjustments and
extraordinary items; and other adjustments, net of income taxes.

 

E-2